BENSON, J.
1. This case presents but one question for our consideration. Can a party prosecute *124an appeal from a judgment while a writ of review to the same court is still pending? This question has been definitely answered in the negative by this court, in the case of Clubine v. City of Merrill, 83 Or. 87 (163 Pac. 85). The two remedies are concurrent but they cannot be exercised at the same time.
The judgment, of the lower court is therefore affirmed. Affirmed.
McBride, C. J., and Burnett and Harris, JJ., concur.